Case 1:19-cv-21663-JEM Document 1 Entered on FLSD Docket 04/30/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                           CASE NO.: ___________________________

 SUZIE MAE WIGGINS,                            :
                                               :
        Plaintiff,                             :
                                               :
 v.                                            :
                                               :
 PUBLIX SUPER MARKETS, INC.,                   :
                                               :
        Defendant.                             :
                                               :

      NOTICE OF REMOVAL OF DEFENDANT PUBLIX SUPER MARKETS, INC.

        Pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1447, Defendant Publix Super Markets,

 Inc. (“Publix”), hereby gives notice of removal of the case styled Suzie Mae Wiggins v. Publix

 Super Markets, Inc., Case No. 2019-008380-CA-01, currently pending in the Circuit Court for

 the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, to the United States

 District Court for the Southern District of Florida, Miami Division. As grounds, Publix states:

        1.       On or about March 18, 2019, Plaintiff Suzie Mae Wiggins (“Plaintiff”) initiated

 the State Court Action. A Summons and Complaint were served on Defendant on April 11,

 2019. Pursuant to 28 U.S.C. § 1446(b), Defendant has timely filed this Notice of Removal

 within 30 days after receipt of a copy of Plaintiff’s initial pleading. Pursuant to 28 U.S.C. §

 1446(a), a true and legible copy of all process, pleadings, motions, and orders then on file in the

 State Court Action is attached as Exhibit “A.” No further proceedings have occurred in the State

 Court Action.

        2.       Removal to this Court is proper under 28 U.S.C. § 1446(a) because the United

 States District Court for the Southern District of Florida, Miami Division, is the district and
Case 1:19-cv-21663-JEM Document 1 Entered on FLSD Docket 04/30/2019 Page 2 of 3



 division within which the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade

 County, Florida, is located.

         3.      Plaintiff’s Complaint seeks damages, under the Family Medical Leave Act, 29

 U.S.C. §§ 2601 et seq. (“FMLA”). Thus, this Court has original jurisdiction over this action

 based on a federal question pursuant to 28 U.S.C. § 1331, and this case is properly removable

 under 28 U.S.C. § 1441(a).

         4.      The other claims asserted in Plaintiff’s Complaint arise out of the same case or

 controversy -- Plaintiff’s employment with Defendant -- and therefore fall within the Court’s

 supplemental jurisdiction, and removal of the entire case is proper. See 28 U.S.C. § 1367(a)

 (“[I]n any civil action of which the district courts have original jurisdiction, the district courts

 shall have supplemental jurisdiction over all other claims that are so related ... that they form part

 of the same case or controversy under Article III of the United States Constitution.”); see also 28

 U.S.C. § 1441(c) (providing for removal of entire case).

         5.      Written notice of the filing of this Notice of Removal will be given to the adverse

 party as required by law.

         6.      A true and correct copy of this Notice of Removal will be promptly filed with the

 Clerk of the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, as provided by law, a copy of which is attached hereto as Exhibit “B”.

         7.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and the Local Rules

 of the United States District Court for the Southern District of Florida.

         8.      This Notice is being filed within thirty (30) days after of receipt of the Complaint

 by Defendant and is timely filed under 28 U.S.C. § 1446(b).




                                                    2
Case 1:19-cv-21663-JEM Document 1 Entered on FLSD Docket 04/30/2019 Page 3 of 3



        WHEREFORE, Defendant Publix Super Markets, Inc. gives notice that the above action

 now pending against it in the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-

 Dade County, Florida, is removed therefrom to this Court.

                                                       Respectfully submitted,

                                                       /s/Edmund J. McKenna
                                                       Edmund J. McKenna
                                                       Florida Bar No. 845922
                                                       Adriana S. Barnette
                                                       Florida Bar No. 096270
                                                       OGLETREE, DEAKINS, NASH,
                                                       SMOAK & STEWART, P.C.
                                                       100 North Tampa Street, Suite 3600
                                                       Tampa, FL 33602
                                                       Tel. (813) 289-1247
                                                       Fax (813) 289-6530
                                                       E-mail: edmund.mckenna@ogletree.com
                                                       E-mail: adriana.barnette@ogletree.com
                                                       Attorneys for Publix Super Markets, Inc.

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I filed the foregoing with the Clerk using the CM/ECF

 System, which will send a notice of electronic filing to:

                                 Anthony M. Georges-Pierre
                                      Max L. Horowitz
                            REMER & GEORGES-PIERRE, PLLC
                                     Courthouse Tower
                              44 West Flagler Street,. Suite 2200
                                      Miami, FL 33130
                                   Attorneys for Plaintiff

 on this 30th day of April, 2019.
                                                       /s/Edmund J. McKenna
                                                       Attorney



                                                                                          38025626.1




                                                  3
